ORDER
On November 24, 2008, we issued a limited remand under United States v. Taylor, 520 F.3d 746 (7th Cir.2008), asking the district court to inform us whether it wished to resentence Brandon Singleton in light of Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007). See United States v. Singleton, 548 F.3d 589 (7th Cir.2008). The district court has now advised us that it is inclined to resentence Singleton. Therefore, we VACATE Singleton’s sentence and REMAND for resentencing.